Citation Nr: 1620521	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  11-18 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain, postoperative.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to June 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of this hearing has been associated with the record.

In August 2014, the Board in part denied the Veteran's claim for a higher rating for a right ankle disability.  The Veteran appealed the Board's August 2014 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2015, the Veteran's representative and VA's Office of General Counsel filed a joint motion for partial remand (joint motion) requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 10 percent for a right ankle disability, and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in August 2015, granting the joint motion, and returned the case to the Board.

In November 2015, the Board remanded the claim for additional development, to include the procurement of a VA examination in order to comply with the directives of the August 2014 joint motion.  The requested action completed, the case has been returned to the Board for appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder contains a copy of the October 2013 Board hearing transcript and VA treatment records dated from May 2011 to July 2012.  Otherwise the records in Virtual VA are irrelevant or duplicative of the records contained in VBMS.  

The issue 


FINDINGS OF FACT

1.  Prior to July 5, 2012, the Veteran's right ankle disability manifested in moderate limitation of motion, but not marked limitation of motion.

2.  On and after July 5, 2012, the Veteran's right ankle disability manifested in marked limitation of motion; it did not manifest in ankylosis of the ankle joint, subastragalar or tarsal joints, malunion of os calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  Prior to July 5, 2012, the criteria for an initial evaluation in excess of 10 percent for the Veteran's right ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  On and after July 5, 2012, the criteria for an initial evaluation of 20 percent, but no higher, for the Veteran's right ankle disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for his right ankle disability.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the September 2009, March 2010, July 2012, and December 2015 examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

Finally, pursuant to the November 2015 remand directives, a VA examination was afforded to the Veteran in December 2015, and the RO obtained updated VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Evaluation

The parties to the August 2015 joint motion for partial remand found that the Board provided inadequate reasons and bases for denying the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent.  In the August 2014 decision, the Board concluded the Veteran's limitation of motion in his right ankle was moderate rather than marked.  The parties to the joint motion found that the Board made this conclusion without adequately explaining the finding.  The parties noted that listing the evidence prior to stating a conclusion does not constitute an adequate statement of reasons and bases.  Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007).  The Board undertakes the following analysis in light of the concerns highlighted by the parties to the August 2014 joint motion.  

The parties to the joint motion also cited to a July 2012 VA examination report, in which the examiner noted the Veteran had previously undergone a right total ankle joint replacement, with residual pain.  The Board notes that this notation was in reference to an August 2010 surgical repair of the peroneal brevis and longus tendons in the right ankle, not to a total ankle joint replacement.  The period of convalescence required by this surgery is addressed in the merits section of the decision below.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence used to decide whether a rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

The Veteran's right ankle disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  That evaluation contemplates moderate limitation of motion.  A maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not expressly defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

Preliminarily, the Board notes that the Veteran is in receipt of a 100 percent evaluation for this disability from August 6, 2010 through October 31, 2010.  For that time period, the RO assigned a temporary total evaluation status post surgical repair of the peroneal brevis and longus tendons in the right ankle, which required convalescence.  As no higher evaluation can be awarded for this time period, it is not considered herein, to include the Veteran's right ankle surgery.  Additionally, in an October 2012 rating decision, the RO granted a separate evaluation for the scar related to the Veteran's right ankle surgery.  The Veteran did not appeal the effective date or the evaluation assigned to the scar; accordingly this evaluation is not on appeal and is not addressed herein.  

In a September 2009 VA examination report, the Veteran reported that his ankle had constant throbbing pain every day and usually laterally, never sharp, with occasional swelling, occasional wearing a brace that helped. He had had no surgeries and used no medications except for occasional Aleve which helped.  He stated there was no additional limitation with flare-ups, but he reported that the condition interfered with daily activities specifically with walking 30 to 45 minutes and standing for 15 to 20 minutes.  On objective examination, there were no deformities, pains on palpation, or swelling.  Dorsiflexion was to 15 degrees and plantar flexion was to 30 degrees, both with pain medially.  Active range of motion did not produce weakness, fatigue or incoordination.  There was no additional loss of range of motion upon repetition.  An x-ray showed no fractures, dislocations, bony erosions, or periosteal reactions.  Joint spaces were maintained.  There were no calcaneal bone spurs. The x-ray impression was negative.  The diagnosis was right ankle sprains, recurrent, chronic throbs. 

At a December 2009 VA podiatry consult, the Veteran complained of pain to the lateral aspect of the right ankle, and history of chronic ankle sprains, as well as tenderness along the peroneal tendon as it wrapped around the lateral malleolus, with pain, over the previous two to three years.  Right ankle range of motion was within normal limits, with slight tenderness to manual movement and stress eversion of the right ankle.  Later that month the Veteran described tenderness with pressure and palpation along the peroneal tendon of the right ankle, and negative subluxation of the peroneal tendon. 

At a March 2010 VA examination, the diagnosis was right ankle sprain.  The symptoms had gotten worse since onset of the condition, and consisted of pain, instability, and giving way.  The Veteran denied flareups.  There was no use of ambulatory aids or prosthesis, no history of hospitalizations or surgery, to include any prosthetic implants, and no episodes of dislocation, or recurrent subluxation of the ankle joint.  There was no inflammatory arthritis or history of neoplasms.  Upon examination, range of motion of the right ankle joint was to 20 degrees dorsiflexion, and plantar flexion was to 30 degrees.  The right ankle was demonstrative of pain and painful motion, but not fatigue, weakness, lack of endurance, incoordination, edema, effusion, instability, tenderness, heat, abnormal movement, or guarding of movement.  There was no further range of motion lost on repetitive movement, although there was pain.  Gait was normal and there was no sign of abnormal weightbearing on the right or left foot, as well as no callosities, breakdown, or unusual shoe wear pattern.  The examiner found there were no functional limitations on standing and walking.  A right ankle x-ray was normal. 

At a July 5, 2012, VA examination, the diagnosis was right ankle sprain/tear of peroneal brevis tendon/tenosynovitis/status post surgery.  The Veteran described pain in the right ankle on average daily and constant, sharp pain, averaging 7/10, going higher if standing or walking 5 to 15 minutes.  He had a severe limp favoring the right ankle.  There were no assistive devices used.  No other surgeries had been performed.  The pain was about the same since the ankle surgery.  Right ankle dorsiflexion was 0 to 10 degrees, and plantar flexion was 0 to 25 degrees, both with pain at the end of range of motion.  The examiner found there was functional impairment of the ankle including less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weightbearing.  The examiner determined there was weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, or instability.  The range of motion measurements were the same with repetitive use testing.  There was localized tenderness on palpation of the joints and/or soft tissue of either ankle.  Muscle strength testing was 3/5 for right ankle plantar flexion and dorsiflexion.  The right ankle anterior drawer test and talar tilt tests were normal, in that there was no laxity when compared with the opposite side.  There was no ankylosis of the ankle, subtalar and/or tarsal joint.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneous (os calcis) or talus (astragalus), or a talectomy (astragalectomy). The examiner noted that the Veteran had undergone a total ankle joint replacement, with residual pain. This statement has since been rebutted, as noted previously.  The Veteran did not use any assistive devices.  An x-ray of the right ankle was completed and did not show degenerative or traumatic arthritis, ankyloses, or other condition, and the right ankle was normal in appearance.  There were no other significant diagnostic test findings and/or results.  The right ankle condition impacted the Veteran's ability to work as to performing manual work, but not sedentary work. 

During the October 2013 travel board hearing, the Veteran testified that he was unable to stand or walk for long periods of time.  He further testified that he was unable to run with his right ankle so disabled.  He described having constant pain, nerve damage, flare-ups, and instability.  

The Veteran underwent another right ankle examination on December 16, 2015.  The examiner cited her review of the record, to include VA treatment records.  During the clinical interview, the Veteran described a history of right ankle injury for which he underwent surgical repair in August 2010.  Prior to the surgery, he had severe pain, but did not recall any instability or limited range of motion in the joint.  Since the surgery, the Veteran reported persistent pain and hypersensitivity of the skin around the joint.  The Veteran also reported the recent development of giving way of the ankle joint and loss of range of motion.  Pain was described as persistent.  The Veteran indicated that he was not convinced his August 2010 surgery helped.  He also reported intermittent swelling in the ankle with intermittent redness and increased warmth.  The Veteran reported having flare-ups in his right ankles, describing them as flares of pain in the ankle with walking.  With regard to functional loss, the Veteran described being limited with standing to no more than 15 minutes, walking for ten to fifteen minutes, and having difficulty with driving.  

On examination, the examiner found that the Veteran had abnormal ranges of motion in his right ankle.  Dorsiflexion was from zero to ten degrees.  Plantar flexion was from zero to 20 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was additional loss of function or range of motion after three repetitions due to pain and lack of endurance.  Dorsiflexion was from zero to five degrees.  Plantar flexion was from zero to fifteen degrees.  These measurements remained the same after repeated use over time.  The examiner further found that the examination was consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner concluded that pain and lack of endurance significantly limited the Veteran's functional ability during flare-ups.  However, she was unable to describe this functional loss in terms or range of motion without calling for speculation.  In addition to limitation of motion, the examiner cited to weakened movement due to muscle or peripheral nerve injury, instability of station, disturbance of locomotion, and interference with standing as additional factors contributing to the Veteran's total disability picture.  Plantar flexion and dorsiflexion muscle strength was 4/5.  There was no muscle atrophy or ankle ankylosis.  The examiner indicated suspicion of ankle instability.  

The examiner then affirmed that the Veteran underwent a right peroneal tendon repair in August 2010, not a total ankle arthroplasty or replacement.  With regard to nerve damage associated with the ankle injury and surgery, the Veteran had decreased motor strength and alteration of local sensation in the ankle region, suggesting nerve damage.  The Veteran reported weakness and a sense of lack of stamina in the muscles around the ankle since the surgery, as well as alteration of sensation.  The examiner pointed to the Veteran's motor sensation in the right ankle seeming to be intact prior to his August 2010 surgery, pointing to potential nerve damage after the surgery.  The weakness of the muscles surrounding the ankle would make it more difficult for the Veteran to walk and more likely that he would fall, thereby sustaining further injury.  The Veteran reported difficulty in stepping up and down from a curb and a tendency to fall when attempting to negotiate a curb when walking.  

The Board has reviewed all VA treatment records from during the appeal period.  While they document the right ankle disability, they do not offer further insight into the severity of this condition than the VA examinations of record.  

Initially, the Board notes that throughout the entire appeal period, a higher evaluation is not warranted under Diagnostic Code 5003, as the evidence does not show x-ray evidence of involvement of two or more major joints or minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In addition, the evidence showed there was no ankylosis of the ankle or subastragalar or tarsal joint, and there was no evidence of malunion of the os calcic or astragalus, or astragalectomy, or impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-5274.  Accordingly, no other potentially relevant diagnostic codes are for consideration.  

After a thorough review of the record, the Board finds that an evaluation in excess of 10 percent is not warranted prior to July 5, 2012.  Prior to July 5, 2012, the Veteran's right ankle disability had dorsiflexion limited to no worse than 15 degrees and plantar flexion limited to no worse than 30 degrees.  These measurements remain accurate even after repetitive use testing.  As neither dorsiflexion nor plantar flexion were limited to less than half the normal range of motion for each movement, the right ankle disability was not productive of marked limitation of motion.  When considering additional functional loss, however, the Veteran reported painful motion, swelling, and flareups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  But the 2009 VA examiner found that active range of motion did not produce weakness, fatigue, or incoordination.  The 2010 VA examiner found that there was no fatigue, weakness, lack of endurance, or guarding.  The examiner found a normal gait and no functional limitation.  Thus, the evidence shows that there is painful limited motion indicating that the right ankle is seriously disable, but the disability did not produce weakened movement, excess fatigability, or incoordination that affected stability, standing, and weight-bearing.  See Mitchell, 25 Vet. App. 32; 38 C.F.R. §§ 4.40, 4.45.  Considering all of these functional limitations, to include the Veteran's statements in this regard, the Board finds that this most closely approximates moderate, and not marked, limitation of motion.  

Regarding the 2015 VA examiner's remarks regarding potential nerve damage, the Board notes that the Veteran declined electrodiagnostic testing.  Regardless, the examiner noted that the muscle strength was intact prior to the surgery and was now not intact.  This loss of strength is expressly considered within the 20 percent evaluation, as it directly affects weight bearing and locomotion.  

The Board notes the Veteran's complaints of instability and giving way at the March 2010 examination.  However, these complaints are not borne out by the record.  The 2010 examiner made specific findings against the presence of instability during physical testing.  The Board finds the examiner's findings to be more probative, as they are as they are based upon medical expertise and a thorough examination of the Veteran, versus the Veteran's competent and credible, but ultimately subjective reports of a feeling of instability.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent is warranted for the right ankle disability prior to July 5, 2012.  There is no reasonable doubt to be resolved in this matter.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

On and after July 5, 2012, however, the Board finds that a 20 percent evaluation is warranted.  At the time of the July 5, 2012 examination, there was dorsiflexion limited to 10 degrees and plantar flexion limited to 25 degrees.  Essentially, motion was limited to half of regular motion in both movements.  The functional impairment of the ankle was less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weightbearing.  The Board notes that the Veteran had 3/5 muscle strength in dorsiflexion and plantar flexion.  These symptoms, in the aggregate, more closely approximate marked limitation of motion in the Veteran's right ankle, as they demonstrate increased functional loss and decreased strength.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The findings of the December 2015 examination corroborate the increased symptoms found in the July 2012 examination report.  At no point, however, do these findings more closely approximate ankylosis, as even with additional functional loss, there is range of motion, and no atrophy of disuse or muscle atrophy.  Accordingly, the Board finds that a 20 percent evaluation is warranted beginning July 5, 2012, under Diagnostic Code 5271.  

The Board notes that the maximum available rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271 is 20 percent.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnson v. Brown, 10 Vet. App. 80, 85 (1997).


Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Schafrath, 1 Vet. App. 589; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of right ankle pain, instability, weakness, and limitation of motion are clearly contemplated by the applicable diagnostic codes.  The schedular rating criteria are not inadequate.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Prior to July 5, 2012, a higher initial evaluation than 10 percent for a right ankle sprain, postoperative, is denied.  

Beginning July 5, 2012, an evaluation of 20 percent, but no higher, is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


